Case 1:18-cv-09625-CM Document 55 Filed 04/15/20 Page 1of1
Case 1:18-cv-09625-CM Document 54 Filed 04/14/20 Page 1of1

SEKENDIZ LAW FIRM P.C. Hrpeare
Attorneys at Law
45 Broadway Suite: 1420 Poh bab di we bea har bie
New York, New York 10006
(212) 380-8087

April 14, 2020 !
uf | ie [ Zo
(via ecf)
CHIEF JUDGE COLLEEN McMAHON a ' (\ hs 4
Daniel Patrick Moynihan V a GU &
United States Courthouse ( A "z cw \
500 Pearl St. 244A e " (4c /
New York, NY 10007-1312 | Med
LETTER MOTION c="
Case Name: Dunbar v. Empire Szechuan Noodle House Inc. et al.

Case Number: 1:18-cv-09625-CM i.
Hon. Chief Judge McMahon,
This letter is to respectfully seek an adjournment of the initial conference, which is currently scheduled for
April 16, 2020 to a date, which Your Honor deems proper. The reason for the request is as follows: 1) Covid-19; 2)
There is a pending motion to dismiss; 3) Wesley Mead, the attorney for the tenant is out of state.
This is the first request for adjournment filed by parties.
Wesley Mead, the attorney for the tenant consented to this request. Robert Moraco, the attorney for the
landlord has not responded yet.
I thank Your Honor for Your time and consideration
Dated: April 14, 2020
New York, New York
ree pice pam e aes a Respectfully submitted,
wre tenn tnenna army \ SEKENDIZ LAW FIRM P.C.
} s/
Ismail Sinan Sekendiz (IS-0509)

Attorneys for the deceased Plaintiff
7 45 Broadway Suite: 1420

an nee =. oF New York, New York 10006
ogee

 

(212) 380-8087

 
